Citation Nr: 1509738	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  11-32 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joshua Stone, Agent


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service from January 1964 to June 1967 and from October 1967 to December 1969.  He died in July 2009; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded the instant case in November 2012 to provide the appellant a hearing before the Board in conjunction with her appeal.  However, the appellant withdrew her hearing request in November 2013; the case has again come before the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant submitted a September 2013 private medical opinion in which the Veteran's private physician opined that it is at least as likely as not that in-service exposure to benzene (jet fuel), Agent Orange and nuclear warheads caused his acute myelogenous leukemia, myelodysplastic syndrome and/or metastatic cancer which resulted in his death.  For the reasons discussed below, further development is required prior to a Board decision on the merits of the claim.

The September 2013 private opinion seemingly relates the Veteran's death, at last in part, to radiation exposure from nuclear warheads.  Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in different ways, which have been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997); see also Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).

Pertinent to the instant case, if a Veteran was exposed in service to ionizing radiation and, after service, developed any cancer within a period specified for each by law, then the Veteran's claim is referred to the Under Secretary for Benefits who must determine, based on the extent of exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311.

In the instant case, the Veteran was diagnosed with a disease listed under 38 C.F.R. § 3.311(b)(2).  Pursuant to 38 C.F.R. § 3.311, when a claimant contends that a radiogenic disease, which first became manifest after service though not to a compensable degree within any other applicable presumptive period, is the result of exposure to ionizing radiation in service, an assessment is made as to the size and nature of the radiation dose.  38 C.F.R. § 3.311(a).  A "radiogenic disease" means a disease that may be induced by ionizing radiation, and includes most forms of cancer.  38 C.F.R. § 3.311(b)(2).  Except as otherwise provided, the radiogenic disease must become manifest five years or more after exposure; leukemia may become manifest at any time after exposure.  38 C.F.R. § 3.311(b)(5).  If these threshold requirements are met, an assessment as to the size and nature of the radiation dose must be made.  38 C.F.R. § 3.311(a)(1).

In order to do so, the RO must request dose information as provided by 38 C.F.R. § 3.311(a)(2).  38 C.F.R. § 3.311(a)(2)(iii) requires that, in claims not based upon participation in atmospheric nuclear testing or Hiroshima and Nagasaki occupation, dose data normally include, but may not be limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), service treatment records and other records which may contain information pertaining to radiation exposure in service.  All such records must then be forwarded to the Under Secretary for Health, who will be responsible for the preparation of a dose estimate.  38 C.F.R. § 3.311(a)(2)(iii).  Finally, if exposure to ionizing radiation is identified, the claim must then be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

In short, according to the medical records, the Veteran was diagnosed with a radiogenic disease within the meaning of 38 C.F.R. § 3.311(b)(2).  Further, the private medical opinion has indicated the Veteran's leukemia was, at least in part, the result of ionizing radiation exposure.  These facts are sufficient to trigger the obligation to obtain a radiation dose estimate under 38 C.F.R. § 3.311(a)(1).

On remand, the AOJ should follow the provisions of 38 C.F.R. § 3.311(a)(iii)(2) and then forward the claims file to the Under Secretary for Health for a radiation dose estimate and, if radiation exposure is identified, to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

Furthermore, the Board notes that, while the private physician opines that the Veteran's leukemia and ultimate death were also due to benzene and Agent Orange exposure, both of which have previously been conceded by the RO, the physician provided no basis for this opinion.  Also, private treatment records related to the diagnosis of, and treatment for, leukemia and metastatic cancer have not been obtained.  As such, on remand, attempts should be made to obtain these private treatment records and the appellant should be afforded an opportunity to request an addendum opinion from the Veteran's private physician which provides a medical basis for the opinion provided in the September 2013 statement.

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and request completion of the appropriate medical releases pertaining to the Veteran's private treatment for his acute myelogenous leukemia, myelodysplastic syndrome and/or metastatic cancer.  For each treatment provider identified, obtain these relevant records for inclusion in the claims file.

2. Contact the appellant and request she obtain an addendum opinion which provides a medical basis (e.g., citation to medical literature) for the opinions expressed in the September 2013 private medical opinion.

3. Request from the National Personnel Records Center, or other appropriate source, documentation regarding the claimed exposure to ionizing radiation, including, but not limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141).

4. Following the above, forward the Veteran's personnel records and other pertinent documents to the VA Under Secretary for Health for a radiation dose estimate, in accordance with 38 C.F.R. § 3.311(a)(2)(iii) (2014).

5. If it is determined the Veteran was exposed to ionizing radiation, forward the appellant's claim to the VA Under Secretary for Benefits for consideration in accordance with 38 C.F.R. § 3.311(c) (2014).

6. If there is an adverse determination under 38 C.F.R. § 3.311(c), forward the claims file to an appropriate VA examiner for the purpose of obtaining an etiological opinion regarding the cause of the Veteran's death.  The entire claims file must be made available to the examiner for review, and the examination report should reflect such a review was accomplished.  Following a review of the entire claims folder, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the cause of the Veteran's death, noted on the death certificate to be respiratory failure due to metastatic cancer of unknown primary, acute leukemia and myelodysplastic syndrome, is etiologically related to his period(s) of active service, specifically commenting on in-service benzene and herbicide exposure.  A full rationale must accompany any opinion expressed.

7. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




